Case 20-41308           Doc 197    Filed 03/30/20 Entered 03/30/20 10:49:22         Main Document
                                               Pg 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

In re:                                            )   Case No.: 20-41308-659
                                                  )   Honorable Kathy A. Surratt-States
FORESIGHT ENERGY, LP, et al.                      )   Chapter 11
                                  Debtors.        )   (Joint Administration Requested)
                                                  )
                                                  ) ENTRY OF APPEARANCE AND
                                                  ) REQUEST FOR COPIES OF ALL
                                                  ) PLEADINGS, NOTICES AND ORDERS
                                                  )

               ENTRY OF APPEARANCE AND REQUEST FOR COPIES OF ALL
                         PLEADINGS, NOTICES AND ORDERS

         COMES NOW Spencer P. Desai, pursuant to Bankruptcy Rule 9010(b) and hereby enters

his appearance for Mangrove Partners Listed below is the additional information required by

Bankruptcy Rule 9010(b):

                                             Spencer P. Desai, Esq.
                                           Carmody MacDonald P.C.
                                      120 South Central Avenue, Ste. 1800
                                           St. Louis, Missouri 63105
                                              Tel: (314) 854-8600
                                              Fax: (314) 854-8660
                                      Email: spd@carmodymacdonald.com

         Pursuant to Bankruptcy Rule 2002, Counsel also respectfully requests that copies of all

documents, including but not limited to, notices, pleadings, proposed orders and orders which are

filed with the Court, or mailed, telecopied or otherwise transmitted or delivered to creditors, parties

in interest, or to the Debtors be mailed to Counsel at the above address.




{20070/00000/2802762.DOC.}                    1
Case 20-41308           Doc 197   Filed 03/30/20 Entered 03/30/20 10:49:22     Main Document
                                              Pg 2 of 2




                                                   Respectfully submitted,

                                                 CARMODY MACDONALD P.C.

                                                 By: /s/ Spencer P. Desai
                                                  SPENCER P. DESAI #39877MO
                                                  120 S. Central Avenue, Suite 1800
                                                  St. Louis, Missouri 63105
                                                  (314) 854-8600
                                                  (314) 854-8660 – FAX
                                                  spd@carmodymacdonald.com

                                                   Counsel for Mangrove Partners


                                      CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing document was served by ECF
electronic noticing on this 30th day March, 2020, upon all counsel of record.


                                                    /s/ Spencer P. Desai




{20070/00000/2802762.DOC.}                  2
